      Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 1 of 29 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                      OR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WILL MOFFETT and CURTIS BOWERS,
on behalf of themselves and all other persons
similarly situated, known and unknown

                       Plaintiffs,

       v.                                             Case No.

HC AURORA, LLC and PENN NATIONAL
GAMING, INC.

                       Defendants.

                                     NOTICE OF REMOVAL

       Defendants, HC Aurora, LLC and Penn National Gaming, Inc. (“Defendants”), through

their undersigned attorneys, hereby remove to the United States District Court for the Northern

District of Illinois, Eastern Division, the action captioned Will Moffett and Curtis Bowers v. HC

Aurora, LLC, and Penn National Gaming, Inc., currently pending in the Circuit Court for the

Sixteenth Judicial Circuit in Kane County, Illinois, Civil Division, Case No. 19 L 000561. In

support of removal, Defendants state as follows:

       1.      On November 12, 2019, Plaintiffs Will Moffett and Curtis Bowers (“Plaintiffs”)

filed this action on behalf of themselves and all other similarly situated individuals in the Circuit

Court of Kane County, Illinois. Plaintiffs assert a class action claim for alleged violations of the

Illinois Biometric Information Privacy Act (“740 ILCS 14/1 et seq.”) (“BIPA”). A true and

accurate copy of the complaint filed in the state court action, along with all other process,

pleadings, and orders with which Defendants have been served are attached hereto as Exhibit A.

       2.      Defendants currently are the only defendants in the state court litigation. HC

Aurora, LLC was served on November 19, 2019 and Penn National Gaming, Inc. was served on
      Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 2 of 29 PageID #:1




November 25, 2019. Removal is timely because this notice is filed within 30 days of service on

each Defendant of the Complaint and Summons.              See 28 U.S.C. § 1446(b)(2)(B). Both

Defendants consent to removal of this action. See id.

                                    REMOVAL IS PROPER

       3.      Removal to this Court is proper because the United States District Court for the

Northern District of Illinois, Eastern Division is the District Court of the United States for the

district and division embracing the state court action filed by Plaintiff in Kane County, Illinois.

See 28 U.S.C. § 93(a)(1).

       4.      This putative class action is subject to this Court’s jurisdiction under the Class

Action Fairness Act of 2005, 28 U.S.C. § 1332(d) (“CAFA”), because minimal diversity exists

and the amount in controversy exceeds $5,000,000.

II.    Removal is Proper Under CAFA

       5.      This Court has original jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332(d). CAFA grants district courts original jurisdiction over civil actions filed under federal

or state law in which any member of a class of plaintiffs is a citizen of a state different from any

defendant (referred to as minimal diversity), the putative class has more than 100 members, and

the amount in controversy for the putative class members exceeds $5,000,000, exclusive of

interest and costs. CAFA authorizes removal of such actions under 28 U.S.C. § 1446. The

putative class action described in the Complaint satisfies the requirements of CAFA.

       6.      Minimal diversity exists between Plaintiffs and Defendants. Plaintiffs are both

Citizens of Illinois. (Compl. ¶¶ 13-14.) HC Aurora is an Illinois limited liability company. For

purposes of diversity jurisdiction, a limited liability company is a citizen of any state of which a

member of the company is a citizen. Carden v. Arkoma Assocs., 494 U.S. 185, 195–96 (1990).

HC Aurora’s sole member is Hollywood Casinos, LLC. Hollywood Casinos’ sole member is


                                                 2
      Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 3 of 29 PageID #:1




CRC Holdings, Inc. For purposes of diversity jurisdiction, a corporation is “a citizen of any State

by which it has been incorporated and of the state where it has its principal place of business.” 28

U.S.C. § 1332(c)(1). CRC Holdings is a Florida corporation with its principal place of business

in Pennsylvania. Accordingly, HC Aurora (tracking down through its LLC members) is a Citizen

of Florida and Pennsylvania. Penn National Gaming Inc. is a Citizen of Pennsylvania because it

is a Pennsylvania corporation with its principal place of business in Pennsylvania.

       7.       Upon information and belief, there are non-named absent members of the

proposed class that are not citizens of Florida and Pennsylvania.

       8.       As to CAFA’s numerical requirement, Plaintiffs’ complaint purports to bring this

case on behalf of the following proposed class:

       All individuals who entered Hollywood Casino Aurora between November 12,
       2014 and the present, including:

               Hollywood Casino Aurora patrons whose phone identification was
                recorded by Defendants; and

               Hollywood Casino Aurora patrons who are members of Defendants’
                MyChoice program (the “Class”).

Compl. ¶ 46. Plaintiffs allege that the proposed class “includes thousands of people.” Id. ¶ 47.

Thus, accepting Plaintiffs’ allegations as true solely for purposes of this notice of removal,

CAFA’s class member numerical requirement is met. See Peatry v. Bimbo Bakeries USA, Inc.,

393 F. Supp. 3d 766 (N.D. Ill. Aug. 7, 2019) (stating that defendants are entitled to accept the

complaint’s allegations for purposes of assessing removal).

       9.       Finally, the CAFA amount in controversy is met. A notice of removal “need

include only a plausible allegation” that CAFA’s $5 million amount in controversy threshold is

satisfied. Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014). It “need

not contain evidentiary submissions.” Id. at 84.         Defendants deny Plaintiffs’ claims of



                                                  3
      Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 4 of 29 PageID #:1




wrongdoing and maintain that neither Plaintiffs nor any of the proposed class members have a

viable claim or is entitled to any damages in this case.       However, Defendants accept the

complaint’s allegations solely for the purpose of assessing the alleged amount in controversy.

See Peatry, 393 F. Supp. 3d at 766.

       10.     In the complaint, Plaintiffs allege that Defendants “utilize[ed] facial recognition

technology” to collect biometric information and identify visitors to HC Aurora’s Casino,

including Plaintiffs “when [they] have visited the Casino.” Compl. ¶¶ 25, 32. The complaint

alleges that there are “hundreds of thousands of visits per year” to HC Aurora’s casino. Id. ¶ 23.

These allegations allow this Court to infer that the “thousands” of class members had their

biometric information collected each time they visited HC Aurora’s Casino. See Peatry, 393 F.

Supp. 3d at 769 (Amount in controversy is met where the “complaint and BIPA together can

plausibly be read to suggest that a violation of at least some of the BIPA provisions at issue

allegedly occurred every time [plaintiff] and the putative class members” were the subject of

biometric technology.). This inference, coupled with Plaintiffs’ allegations that the class

“includes hundreds and likely thousands of members,” and that Defendants engaged in reckless

conduct under BIPA (thereby allowing for potentially $5,000 per violation), Compl. ¶¶ 62, 70,

allows this Court to determine that the CAFA amount in controversy is met. Accordingly,

accepting Plaintiffs’ allegations as true solely for purposes of determining removal, Plaintiffs’

complaint seeks more than $5 million in compensatory damages in the aggregate.1




1
       Defendants deny Plaintiffs’ claims of wrongdoing, deny that class certification is proper,
and deny that Plaintiffs or any of the class members are entitled to any damages. Defendants also
dispute Plaintiffs’ interpretation of the remedies under BIPA, including Plaintiffs’ position that
they are entitled to a separate statutory damages amount for each time Plaintiffs visited HC
Aurora’s Casino. The above simply assumes for CAFA removal purposes only that if Plaintiffs
are able to establish a class and prove the allegations in the complaint, the total amount of


                                                4
      Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 5 of 29 PageID #:1




       11.     Plaintiffs also request injunctive relief. See Compl, Prayer for Relief. This request

further increases the amount in controversy, which provides a further basis for removal. See

Keeling v. Esurance Ins. Co., 660 F.3d 273, 274 (7th Cir. 2011) (acknowledging that injunctive

relief increases the amount in controversy).

       12.     Moreover, because complete diversity exists between the named Plaintiffs and

Defendants, removal may also be proper under 28 U.S.C. § 1332(a). In the complaint, Plaintiffs

allege that they are “regular patrons of HC Aurora” and that they have “visited the Casino

numerous times over the past five years.” Compl. ¶ 5. Plaintiffs seek damages for each violation

of BIPA. See Compl. Prayer for Relief. To the extent Plaintiffs claim that Defendants recklessly

violated BIPA each time Defendants’ facial recognition technology allegedly captured or

collected Plaintiffs’ biometric information on each of their “numerous” visits to the Casino, the

amount in controversy potentially exceeds the $75,000 diversity threshold (e.g., 15 visits

multiplied by $5,000 in recklessness-related statutory damages under BIPA, equals $75,000). On

these facts (assumed true solely for purposes of this removal analysis, see Peatry, 393 F. Supp.

3d at 766), removal under 28. U.S.C. § 1332(a) would also be proper.

       13.     Promptly after filing this Notice of Removal, Defendants will give written notice

of the removal to all parties and will file a notice in the Kane County Circuit Court.

       WHEREFORE, Defendants respectfully request that the action pending against it in the

Circuit Court for the Sixteenth Judicial Circuit in Kane County, Illinois, Civil Division, be

removed to this Court.




monetary relief sought by Plaintiffs and the proposed class would exceed $5 million, exclusive
of interests and costs.


                                                 5
     Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 6 of 29 PageID #:1




Dated: December 9, 2019                Respectfully submitted,

                                       HC AURORA, LLC and PENN NATIONAL
                                       GAMING, INC.


                                       /s/ Daniel R. Saeedi
                                      Daniel R. Saeedi (#6296493)
                                      dsaeedi@taftlaw.com
                                      Allison E. Czerniak (#6319273)
                                      aczerniak@taftlaw.com
                                      TAFT STETTINIUS & HOLLISTER LLP
                                      111 East Wacker Drive, Suite 2800
                                      Chicago, IL 60601
                                      Telephone: 312-527-4000
                                      Facsimile: 312-966-8584




                                        6
       Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 7 of 29 PageID #:1




                                  CERTIFICATE OF SERVICE

           I hereby certify that on December 9, 2019, the foregoing was served by electronic mail

upon the following:

                         Douglas M. Werman (dwerman@flsalaw.com)
                         Maureen A. Salas (msalas@flsalaw.com)
                         Zachary C. Flowerree (zflowerree@flsalaw.com)
                         Sarah J. Arendt (sarendt@flsalaw.com)
                         WERMAN SALAS P.C.
                         77 West Washington, Suite 1402
                         Chicago, Illinois 60602
                         (312) 419-1008

                         Joseph A. Fitapelli (jfitapelli@fslawfirm.com)
                         Dana Cimera (dcimera@fslawfirm.com)
                         FITAPELLI & SCHAFFER, LLP
                         28 Liberty Street, 30th Floor
                         New York, New York 10005

                         Attorneys for Plaintiff




                                                        /s/ Daniel R. Saeedi
                                                       Daniel R. Saeedi (#6296493)
                                                       dsaeedi@taftlaw.com
                                                       Allison E. Czerniak (#6319273)
                                                       aczerniak@taftlaw.com
                                                       TAFT STETTINIUS & HOLLISTER LLP
                                                       111 East Wacker Drive, Suite 2800
                                                       Chicago, IL 60601
                                                       Telephone: 312-527-4000
                                                       Facsimile: 312-966-8584


26244259




                                                   7
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 8 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 9 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 10 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 11 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 12 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 13 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 14 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 15 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 16 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 17 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 18 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 19 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 20 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 21 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 22 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 23 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 24 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 25 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 26 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 27 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 28 of 29 PageID #:1
Case: 1:19-cv-08040 Document #: 1 Filed: 12/09/19 Page 29 of 29 PageID #:1
